Appeal by the defendant from a judgment of the Supreme Court, Queens County (Bambrick, *642J.), rendered November 4, 1983, convicting him of escape in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument, the record indicates that his convictions of escape in the second degree and escape in the third degree were in fact dismissed by the trial court. We have reviewed the defendant’s remaining arguments and find them to be without merit (see, People v Duckett, 130 AD2d 681; People v Suitte, 90 AD2d 80). Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.